—Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered March 31, 1993, convicting him of burglary in the second degree, criminal mischief in the fourth degree, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
*303Ordered that the judgment is affirmed.
The general waiver of appeal rights which the defendant executed upon his plea of guilty did not effectively waive the claim that the plea itself was involuntary, which he now raises on appeal (see, People v Seaberg, 74 NY2d 1, 11).
The court did not improvidently exercise its discretion in denying the defendant’s motion to vacate his plea of guilty without conducting a further inquiry (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 527). The defendant’s claim of coercion which formed the basis of his motion was belied by his unequivocal response at the plea allocution that he had not been coerced into entering the plea. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.